Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 1 of 12 Page ID #:582


                                                                                  JS-6
 ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01422-JLS-JDE                                      Date: April 06, 2020
 Title: Hugh Nguyen v. Tesla, Inc.

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

        Terry Guerrero                                                N/A
        Deputy Clerk                                             Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:
          Not Present                                      Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING IN PART
              DEFENDANT’S MOTION TO COMPEL ARBITRATION
              AND STAYING PROCEEDINGS PENDING ARBITRATION
              (Doc. 15)

        Under submission is Defendant Tesla, Inc.’s Motion to Compel all Plaintiffs to
 Individual Arbitration and to Dismiss the Action (“Motion to Compel”). (Mot., Doc. 15.)
 Plaintiffs opposed, and Tesla replied. (Opp’n, Doc. 17; Reply, Doc. 18.) Having
 considered the parties’ briefs, the Court GRANTS IN PART Tesla’s Motion to Compel
 and STAYS the proceedings pending arbitration.

   I.    BACKGROUND

        A.   Nature of Litigation

        In this putative class action, Plaintiffs Hugh Nguyen, Todd Wolven, Ian Ellwood,
 and E’rika Brock are consumers from four states—California, Idaho, Oregon, and
 Virginia, respectively—who purchased used electric vehicles from Tesla. (First Am.
 Compl. (“FAC”), Doc. 14 ¶¶ 9, 14, 17, 20, 25.) In their operative, First Amended
 Complaint, they bring various warranty and consumer protection claims against Tesla,
 alleging that it misrepresented, concealed, and falsely advertised the condition of its used
 vehicles—specifically, the battery range—and the scope and quality of its warranty
 coverage for those vehicles. (See id. ¶¶ 2–8; see also Opp’n at 1 n.1.)



                             CIVIL MINUTES – GENERAL                                        1
Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 2 of 12 Page ID #:583



 ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01422-JLS-JDE                                    Date: April 06, 2020
 Title: Hugh Nguyen v. Tesla, Inc.

       Plaintiffs initiated this action on July 23, 2019 and filed the FAC on November 5,
 2019. Tesla filed the instant Motion a month later, on December 4, 2019.

      B.   Agreement to Arbitrate

        Plaintiffs each purchased a preowned Tesla Model S online directly from Tesla
 between October 26, 2017 (Nguyen) and June 28, 2019 (Wolven). (Ahluwalia Decl. ISO
 Mot., Doc. 15-7 ¶¶ 3, 8, 11, 15.) To purchase a used vehicle on Tesla’s website,
 “customers select their vehicles, provide payment and other details, and then click on a
 button labeled ‘Place Order.’” (Barclay Decl. ISO Mot., Doc. 15-1 ¶ 2.) By fall 2017,
 “the ‘Place Order’ button was accompanied by language stating ‘By placing this order
 you agree to the Model S Order Agreement and the Customer Privacy Policy.’” (Id.
 (formatting in original to replicate appearance on website).) The text “Model S Order
 Agreement” was hyperlinked to the agreement itself, “giving customers the opportunity
 to review the agreement before clicking the ‘Place Order’ button.” (Id.)
        A screenshot of a “Place Order” button substantially like that Plaintiffs
 encountered while placing their online order is copied below.




 (Ex. A to Barclay Decl., Doc. 15-2 (cropped to highlight “Place Order” area); see also
 Exs. C–E to Barclay Decl., Docs. 15-4–6.) The Order Agreement (alternatively, the
 “Motor Vehicle Purchase Agreement”) contains within it an arbitration agreement, the
 “Agreement to Arbitrate,” which provides for binding arbitration of “any dispute arising
 out of or relating to any aspect of the relationship between [the consumer-signatory] and
 Tesla[.]” (Motor Vehicles Order Agreement, Ex. B to Barclay Decl., Doc. 15-3
 [hereinafter Order Agreement] at 2.) Consumer-signatories have the option of opting out


                             CIVIL MINUTES – GENERAL                                      2
Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 3 of 12 Page ID #:584



 ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01422-JLS-JDE                                          Date: April 06, 2020
 Title: Hugh Nguyen v. Tesla, Inc.

 of the arbitration agreement within thirty days after signing the Order Agreement. (See
 id.)
         After Plaintiffs placed their online orders, a copy of the Order Agreement was
 “placed” in their personal Tesla (“MyTesla”) accounts. (Ahluwalia Decl. ISO Mot. ¶¶ 4,
 8, 12, 16.) Then, when Plaintiffs took delivery of their vehicles, they each signed
 delivery documents that, among other things, reaffirmed their assent to the Order
 Agreement. (See id. ¶¶ 6, 9, 13, 17.) Finally, Tesla’s Used Vehicle Limited Warranty
 and Used Vehicle Extended Limited Warranty both expressly incorporate the Order
 Agreement’s binding arbitration provision. (See Exs. 1–2 to Fraser Decl. ISO Reply,
 Docs. 18-5–6. 1) In the Dispute Resolution section of both warranties, Tesla first offers
 “an optional dispute settlement program through the National Center for Dispute
 Settlement (‘NCDS’).” (Extended Warranty, Ex. 1 to Fraser Decl., Doc. 18-5 at 10;
 Warranty, Ex. 2 to Fraser Decl., Doc. 18-6 at 10.) Tesla then clarifies to consumers that,
 “if [they] prefer not to submit [their] dispute to the NCDS, or if [they] are not satisfied
 with the outcome of the NCDS procedure, [they] agree to resolve [their] dispute with
 Tesla through binding arbitration or small claims court under the terms of the Agreement
 to Arbitrate in [their] Vehicle Purchase Agreement.” (Id. at 11 (both warranties).) Tesla
 then reiterates this point under a subsection titled “Agreement to Binding Arbitration
 (U.S. Only),” which reads:

    All disputes not resolved by NCDS will be arbitrated under the terms of the
    Agreement to Arbitrate in your Vehicle Purchase Agreement. Under that
    Agreement, you agreed to resolve disputes with Tesla by arbitration rather than

        1
           The warranties Tesla submitted as Exhibits 1 and 2 to the Fraser Declaration were
 effective from September 2017 through January 2018. (Fraser Decl. ¶¶ 2–3.) Plaintiffs Ellwood
 and Wolven purchased their preowned Teslas outside of that period, but neither Tesla nor
 Plaintiffs submitted the warranty language those Plaintiffs received with their vehicles. Attached
 to his declaration, Plaintiff Nguyen submitted a copy of “the only Tesla Preowned Vehicle
 Limited Warranty that [he is] aware of,” which appears to be the 2014-2015 version of the
 warranty. (See Nguyen Decl., Doc. 17-1 ¶ 5; Ex. A to Nguyen Decl., Doc. 17-2.) The attached
 warranty lacks foundation and the Court therefore disregards it. See Fed. R. Evid. 602.

                               CIVIL MINUTES – GENERAL                                          3
Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 4 of 12 Page ID #:585



 ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01422-JLS-JDE                                      Date: April 06, 2020
 Title: Hugh Nguyen v. Tesla, Inc.

    by litigation in court. . . . If you prefer not to submit your dispute to NCDS, you
    may proceed directly to binding arbitration or small claims court under the terms
    of the Vehicle Purchase Agreement.

 (Id. at 11–12 (both warranties).)

  II.   LEGAL STANDARD

         Congress enacted the Federal Arbitration Act “to overcome courts’ reluctance to
 enforce arbitration agreements.” Circuit City Stores, Inc. v. Adams, 279 F.3d 889, 892
 (9th Cir. 2002). The Act applies to written contractual provisions “evidencing a
 transaction involving commerce to settle by arbitration a controversy thereafter arising
 out of such contract[s.]” 9 U.S.C. § 2. The rest of Section 2 “provides that arbitration
 agreements ‘shall be valid, irrevocable, and enforceable, save upon such grounds that
 exist at law or in equity for the revocation of any contract.’” Circuit City, 279 F.3d at
 892 (quoting 9 U.S.C. § 2). In other words, “although ‘courts may not invalidate
 arbitration agreements under state laws applicable only to arbitration provisions,’ general
 contract defenses such as fraud, duress, or unconscionability, grounded in state contract
 law, may operate to invalidate arbitration agreements.” Circuit City, 279 F.3d at 892
 (quoting Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996)).
         “The court’s role under the [FAA] is [] limited to determining (1) whether a valid
 agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses the
 dispute at issue.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th
 Cir. 2000). The “party seeking to compel arbitration has the burden under the FAA to
 show [these two elements].” Ashbey v. Archstone Property Mgmt., Inc., 785 F.3d 1320,
 1323 (9th Cir. 2015). Importantly, “any doubts concerning the scope of arbitrable issues
 should be resolved in favor of arbitration[.]” Moses H. Cone Memorial Hosp. v. Mercury
 Constr. Corp., 460 U.S. 1, 24–25 (1983), superseded by statute on other grounds.




                             CIVIL MINUTES – GENERAL                                        4
Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 5 of 12 Page ID #:586



 ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01422-JLS-JDE                                           Date: April 06, 2020
 Title: Hugh Nguyen v. Tesla, Inc.

 III.   DISCUSSION 2

        A. Clear Agreement to Arbitrate and Scope of Agreement

         “The threshold issue in deciding a motion to compel arbitration is ‘whether the
 parties agreed to arbitrate.’” Quevedo v. Macy’s, Inc., 798 F. Supp. 2d 1122, 1133 (C.D.
 Cal. 2011) (quoting Van Ness Townhouses v. Mar Indus. Corp., 862 F.2d 754, 756 (9th
 Cir. 1988)). “In California, general principles of contract law determine whether the
 parties have entered a binding agreement to arbitrate.” Serafin v. Balco Properties Ltd.,
 LLC, 235 Cal. App. 4th 165, 173 (2015) (internal quotation marks and brackets omitted). 3
 Nguyen argues that Tesla does not meet its burden of proving that an agreement to
 arbitrate exists, offering in support a few frequently rejected arguments. (See Opp’n at
 6.)
         Nguyen first argues that, “[w]ithout a signed agreement to arbitrate, there is no
 agreement to arbitrate.” (Id.) Quite the contrary: the FAA does not require that
 arbitration agreements be signed. See Ambler v. BT Americas Inc., 964 F. Supp. 2d 1169,
 1174 (N.D. Cal. 2013). Then, Nguyen contends that he “does not recall whether the
 agreement was presented to him or whether he signed the agreement.” (Opp’n at 6;
 Nguyen Decl. ¶ 2.) Whether or not he recalls having seen the agreement or signed it is of
 no moment, for Tesla presents sufficient evidence that the agreement was presented to
 Nguyen (and the other Plaintiffs, for that matter) and that he (and the other Plaintiffs)

        2
           The parties agree that the FAA applies to the Arbitration Agreement. (See Mot. at 7;
 Opp’n at 3.)
         3
           Plaintiffs ask the Court to apply California law across the board—i.e., even to non-
 California Plaintiffs—even though the Order Agreement contains a Governing Law provision
 that provides: “The terms of this Agreement are governed by, and to be interpreted according to,
 the laws of the State in which we are licensed to sell motor vehicles that is nearest to your
 address indicated on your Vehicle Configuration.” (Order Agreement at 2). The Court need not
 address whether California law should apply to all Plaintiffs, however, because only Nguyen
 raises any defenses to the arbitration provision, and the parties agree that California law applies
 to his claims.

                               CIVIL MINUTES – GENERAL                                           5
Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 6 of 12 Page ID #:587



 ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01422-JLS-JDE                                         Date: April 06, 2020
 Title: Hugh Nguyen v. Tesla, Inc.

 assented to it. 4 (See Ahluwalia Decl. ISO Mot. ¶¶ 3–18; Exs. 1–11A to Ahluwalia Decl.
 ISO Mot., Docs. 15-8–19; Blau v. AT & T Mobility, No. C 11-00541 CRB, 2012 WL
 10546, at *4 (N.D. Cal. Jan. 3, 2012) (“Plaintiffs’ statements that they ‘do not recall’
 seeing the terms of service at the time they agreed . . . do not rise to the level of
 unequivocal denials of having agreed to those terms. If a party could get out of a contract
 by arguing that he did not recall making it, contracts would be meaningless.”); Luafau v.
 Affiliated Computer Servs., Inc., No. C 06-0347 CW, 2006 WL 1320472, at *3 (N.D. Cal.
 May 15, 2006) (stating that company’s “Dispute Resolution Plan” was “not
 unenforceable merely because Plaintiff allegedly did not see the [Plan] and its rules”).)
 In fact, Nguyen himself relies on the same agreement that contains the Agreement to
 Arbitrate—the Order Agreement—when he invokes the Governing Law provision (see
 Opp’n at 5), which is located on the same page as the binding arbitration provision
 (Order Agreement at 2).
         Accordingly, the Court finds that the parties in fact agreed to arbitrate the dispute. 5
 This finding also applies to the arbitration agreements between Tesla and Plaintiffs
 Brock, Wolven, and Ellwood, because Tesla sufficiently demonstrates that they, too,
 “agreed to the hyperlinked ‘Model S Order Agreement,’ which requires that their claims
 be arbitrated on an individual basis” (Mot. at 3). And, as the Court has already noted,
 none of the three present any defenses.
         Next, the Court must determine whether Tesla has demonstrated that the
 arbitration agreement encompasses the dispute at issue. Chiron Corp., 207 F.3d at 1130.
 The arbitration agreement here extends broadly, specifically to “any dispute arising out of

        4
           For the same reason, the Court also rejects Nguyen’s argument that “Tesla has offered
 just some random document with no connection to Plaintiff Nguyen[.]” (Opp’n at 6).
         5
           Nguyen makes a third argument, namely that the Agreement to Arbitrate conflicts with
 the language in Tesla’s Used Vehicle Limited Warranty, which language should supersede that
 in the Agreement to Arbitrate. (See Opp’n at 7–11.) But as the Court notes above, see supra
 note 1, Nguyen offers no acceptable evidentiary basis for the Court to admit the version of
 Tesla’s Used Vehicle Limited Warranty that he contends is “the only Tesla Preowned Vehicle
 Limited Warranty that [he is] aware of.” (Nguyen Decl. ¶ 5.)

                              CIVIL MINUTES – GENERAL                                          6
Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 7 of 12 Page ID #:588



 ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01422-JLS-JDE                                              Date: April 06, 2020
 Title: Hugh Nguyen v. Tesla, Inc.

 or relating to any aspect of the relationship between [the consumer-signatory] and Tesla,”
 including “claims arising before this Agreement, such as claims related to statements
 about [Tesla’s] products.” (Order Agreement at 2.) But the arbitration agreement
 includes a class/collective action waiver. (See id.) Plaintiffs’ individual claims, 6
 however, certainly fall within the arbitration agreement’s wide reach, meaning that the
 arbitration agreement “encompasses the dispute at issue[,]” Chiron Corp., 207 F.3d at
 1130.

      B.      Validity of Agreement

         Although Tesla adequately demonstrates the existence of a clear agreement to
 arbitrate that encompasses Plaintiffs’ individual claims, Nguyen argues that the
 arbitration agreement is unconscionable and therefore unenforceable. (See Opp’n at 11.)
         Under the FAA, “arbitration agreements are valid, irrevocable and enforceable
 except upon grounds that exist for revocation of the contract generally.” Serpa v. Cal.
 Sur. Investigations, Inc., 215 Cal. App. 4th 695, 701–02 (2013). The party challenging
 the validity of the arbitration agreement bears the burden of proof. See Pinnacle, 55 Cal.
 4th at 236.
         In California, a contract is not enforceable if it is found to be unconscionable. See
 Kilgore v. KeyBank, Nat. Ass’n, 718 F.3d 1052, 1058 (9th Cir. 2013).
 “Unconscionability under California law ‘has both a procedural and a substantive
 element,’” and “[c]ourts use a ‘sliding scale’ in analyzing these two elements.” Kilgore
 v. KeyBank, N.A. (Kilgore 2012), 673 F.3d 947, 963 (9th Cir. 2012) (quoting Armendariz
 v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000)). “[T]he more
 substantively oppressive the contract term, the less evidence of procedural
 unconscionability is required to come to the conclusion that the term is unenforceable,
 and vice versa.” Armendariz, 24 Cal. 4th at 114. “No matter how heavily one side of the
 scale tips, however, both procedural and substantive unconscionability are required for a


        6
            The Court addresses Plaintiffs’ class claims in Part III.C of this Order.

                                 CIVIL MINUTES – GENERAL                                            7
Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 8 of 12 Page ID #:589



 ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01422-JLS-JDE                                      Date: April 06, 2020
 Title: Hugh Nguyen v. Tesla, Inc.

 court to hold an arbitration agreement unenforceable.” Kilgore 2012, 673 F.3d at 963
 (citing Armendariz, 24 Cal. 4th at 114).

              i.   Substantive Unconscionability
         “Substantive unconscionability addresses the fairness of the term in dispute.”
 Szetela v. Discover Bank, 97 Cal. App. 4th 1094, 1100 (2002). Under California law,
 “[a] provision is substantively unconscionable if it involves contract terms that are so
 one-sided as to shock the conscience, or that impose harsh or oppressive terms.” Parada
 v. Super. Ct., 176 Cal. App. 4th 1554, 1573 (2009). Here, Nguyen argues that the
 arbitration agreement is substantively unconscionable because it requires that consumer-
 signatories waive their right to seek public injunctive relief against Tesla. (Opp’n at 13–
 16.)
         In McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017), the California Supreme Court
 held that arbitration provisions that waive the right to seek public injunctive relief in any
 forum are “contrary to California public policy and [] thus unenforceable under
 California law.” Id. at 952, 961; cf. Blair v. Rent-A-Ctr., Inc., 928 F.3d 819, 831 (9th Cir.
 2019) (holding that “the FAA does not preempt the McGill rule.”). Public injunctive
 relief is “relief that ‘by and large’ benefits the general public and that benefits the
 plaintiff, ‘if at all,’ only ‘incidental[ly]’ and/or as ‘a member of the general public.’”
 McGill, 2 Cal. 5th at 955 (alteration in original) (quoting Broughton v. Cigna Healthplans
 of California, 21 Cal. 4th 1066, 1079, 1080 n.5 (1999)).
         Here, Nguyen seeks public injunctive relief against Tesla under California’s
 Consumer Legal Remedies Act (the “CLRA”), California’s Unfair Competition Law (the
 “UCL”), and California’s False Advertising Law (the “FAL”). (See FAC ¶ 215 (asking
 the Court to “enjoin[] Tesla’s unfair or deceptive acts or practices” under the CLRA); id.
 ¶ 222 (asking the Court for an order “enjoin[ing] further unlawful, unfair, and/or
 fraudulent acts or practices by Tesla” under the UCL); id. ¶ 232 (asking that the Court
 “enjoin Tesla from continuing its unfair, unlawful, and/or deceptive practices” under the
 FAL).) In McGill, the California Supreme Court reiterated its prior holding that “public
 injunctive relief under the UCL, the CLRA, and the false advertising law is relief that has


                             CIVIL MINUTES – GENERAL                                        8
Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 9 of 12 Page ID #:590



 ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01422-JLS-JDE                                       Date: April 06, 2020
 Title: Hugh Nguyen v. Tesla, Inc.

 ‘the primary purpose and effect of’ prohibiting unlawful acts that threaten future injury to
 the general public.” 2 Cal. 5th at 955 (quoting Broughton, 21 Cal. 4th at 1077). As a
 result, the California Supreme Court held, “[a]greements to arbitrate claims for public
 injunctive relief under the CLRA, the UCL, or the false advertising law are not
 enforceable in California.” McGill, 2 Cal. 5th at 956.
         Tesla fails to grapple with this unequivocal holding—indeed, it does not mention
 this part of McGill—insisting that the injunctive relief Nguyen seeks is private in nature.
 (See Reply at 14–17.) But the California Supreme Court’s holding in McGill forecloses
 this argument. And, even if Tesla believes that “Nguyen has always been laser-focused
 on obtaining monetary relief based on his individual used Tesla purchase” (Reply at 14),
 that does not mean that he is not also seeking public injunctive relief against Tesla. In
 fact, Plaintiffs’ FAC contains plenty of references to the public harm Plaintiffs allege that
 Tesla has been causing. (See, e.g., FAC ¶ 73 (“The fact that Tesla’s used vehicles are
 sold as ‘certified’ in some way, shape, or form by Tesla, is publicly known and relied
 upon by consumers such as Plaintiff and the putative class.”); id. ¶ 199 (“Tesla made
 numerous representations . . . that were misleading, all of which emanated from Tesla’s
 headquarters in California, as well as Tesla’s showroom stores and service centers
 throughout California, and publicly displayed on Tesla’s website.”); id. ¶ 228 (“Tesla
 caused to be made or disseminated throughout California and the United States, through
 advertising, marketing, and other publications . . . statements that were untrue or
 misleading[.]”).)
         Finally, the case Tesla relies on for the proposition that McGill does not apply
 here, Wright v. Sirius XM Radio Inc., No. SACV1601688JVSJCGX, 2017 WL 4676580
 (C.D. Cal. June 1, 2017), does not persuade the Court. In Wright, as Tesla points out, the
 court held that Wright was seeking only “private relief” even though he sought, among
 other things, “‘an order enjoining Defendant from committing such unlawful, unfair, and
 fraudulent business practices’ and ‘making such material misrepresentations and failing
 to disclose or actively concealing its practice of regularly canceling and limiting or
 prohibiting transfers of lifetime subscriptions.’” Id. at *10. That was in addition to the
 injunction Wright sought “barring Sirius from ‘(1) terminating or purporting to terminate


                             CIVIL MINUTES – GENERAL                                         9
Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 10 of 12 Page ID #:591



  ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-01422-JLS-JDE                                       Date: April 06, 2020
  Title: Hugh Nguyen v. Tesla, Inc.

  [lifetime subscriptions]; (2) failing to honor any and all “lifetime” satellite radio
  subscriptions previously purchased; and (3) charging and/or purporting to charge Plaintiff
  and/or Class members any additional monies for any such services.’” Id. (alteration in
  original). The court found that those requests “solely benefit[ed] the putative class
  members” and that they could not be salvaged by the above-quoted request for public
  injunctive relief because “such vague, generalized allegations do not request public
  injunctive relief.” See id. In support of this conclusion, the court in Wright cited McGill,
  but, respectfully, the Court detects nothing in the cited portion of McGill that lends itself
  to the kind of distinction the Wright court was making. On the contrary, the California
  Supreme Court in McGill reiterated that an injunction “against a defendant’s deceptive
  methods, acts, and practices”—such as those available under the CLRA, UCL, and the
  FAL—“‘generally benefit[s]’ the public,” as is required for injunctive relief to be public.
  See 2 Cal. 5th at 955.
          Here, the Agreement to Arbitrate provides, in relevant part:

         The arbitrator may only resolve disputes between you and Tesla, and may
         not consolidate claims without the consent of all parties. The arbitrator
         cannot hear class or representative claims or requests for relief on behalf of
         others purchasing or leasing Tesla vehicles. In other words, you and Tesla
         may bring claims against the other only in your or its individual capacity and
         not as a plaintiff or class member in any class or representative action. If a
         court or arbitrator decides that any part of this agreement to arbitrate cannot
         be enforced as to a particular claim for relief or remedy, then that claim or
         remedy (and only that claim or remedy) must be brought in court and any
         other claims must be arbitrated.

  (Order Agreement at 2.) Although the provision does not say so explicitly, its various
  proscriptions combine to preclude consumer-signatories from seeking public injunctive
  relief in any forum, rendering the provision unenforceable under McGill.
          But the same provision also contains a severability clause that applies to both
  inarbitrable claims and remedies. Here, severance is appropriate, because other than this
  unenforceable provision, the Agreement to Arbitrate is not permeated with illegality. See

                              CIVIL MINUTES – GENERAL                                         10
Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 11 of 12 Page ID #:592



  ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-01422-JLS-JDE                                       Date: April 06, 2020
  Title: Hugh Nguyen v. Tesla, Inc.

  Armendariz, 24 Cal. 4th at 124; Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1273 (9th
  Cir. 2017) (“[T]he dispositive question is whether ‘the central purpose of the contract’ is
  so tainted with illegality that there is no lawful object of the contract to enforce.”)
  (quoting Marathon Entm’t, Inc. v. Blasi, 42 Cal. 4th 974, 996 (2008)). The Court
  therefore determines that Nguyen’s public injunctive relief requests alone should be
  decided in a judicial forum. See Broughton, 21 Cal. 4th at 1088 (severing CLRA
  injunctive relief action to be decided in a judicial forum while “damages portion” of
  CLRA claim and malpractice claim proceed to arbitration, “assuming the damages
  portion of the CLRA claim is found to be arbitrable” under the relevant arbitration
  agreement).
          Because Nguyen’s lone substantive unconscionability argument concerns the
  arbitrability of his requests for public injunctive relief under the CLRA, UCL, and FAL,
  and the Court has severed those remedies from the scope of the arbitration agreement,
  Nguyen’s residual arbitration agreement is free of substantive unconscionability
  concerns. In other words, Nguyen has not shown substantive unconscionability as to the
  arbitration agreement in its current state. Therefore, the Court need not reach Nguyen’s
  procedural unconscionability arguments. See Kilgore 2012, 673 F.3d at 963.

       C.   Request to Stay Proceedings

          Tesla requests that, if the Court applies the McGill rule in this fashion, it then
  “stay any judicial action on public injunctive relief until [Nguyen’s] individual arbitration
  concludes.” (Reply at 20.) As to Plaintiffs’ class claims, Tesla correctly notes that the
  arbitration agreement precludes such claims, thereby asking that the Court dismiss them.
  (See Mot. at 6–7; Reply at 2.) Plaintiffs oppose a stay, arguing, quite peculiarly and
  without support, that a stay “is not permitted here.” (See Opp’n at 16.)
          The Court first dismisses Plaintiffs’ class claims, which are barred by Plaintiffs’
  individual arbitration agreements. Second, “[a]s to nonarbitrable claims and issues . . .
  the district court has discretion whether to stay the litigation pending arbitration.”
  Winfrey v. Kmart Corp., 692 F. App’x 356, 357 (9th Cir. 2017) (citing Leyva v. Certified
  Grocers of Cal., Ltd., 593 F.2d 857, 863–64 (9th Cir. 1979)). A trial court may grant a

                              CIVIL MINUTES – GENERAL                                         11
Case 8:19-cv-01422-JLS-JDE Document 21 Filed 04/06/20 Page 12 of 12 Page ID #:593



  ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-01422-JLS-JDE                                       Date: April 06, 2020
  Title: Hugh Nguyen v. Tesla, Inc.

  stay “pending resolution of independent proceedings which bear upon the case” where “it
  is efficient for [the court’s] own docket and [is] the fairest course for the parties.” Leyva,
  593 F.2d at 863.
          Although a stay is mandatory as to Plaintiffs’ individual, arbitrable claims, the
  Court has discretion to decide whether to stay the proceedings as to Nguyen’s
  nonarbitrable requests for public injunctive relief under the CLRA, UCL, and FAL. The
  Court finds that a stay is proper—even incumbent upon the Court—in these
  circumstances. For the Court to order public injunctive relief under the CLRA, UCL, and
  FAL, Nguyen must succeed on the merits of his claims under those statutes. Therefore,
  “[a] stay is most consistent with Rule 1 of the Federal Rules of Civil Procedure and these
  Plaintiffs’ agreement to arbitrate their individual claims.” Whitworth v. SolarCity Corp.,
  336 F. Supp. 3d 1119, 1131 (N.D. Cal. 2018).

  IV.    CONCLUSION

          For the reasons stated above, the Court GRANTS IN PART Tesla’s Motion to
  Compel, compelling arbitration of Plaintiffs’ individual claims but declining to compel
  arbitration of Plaintiff Nguyen’s requests for public injunctive relief. The Court also
  DISMISSES Plaintiffs’ class claims and STAYS the proceedings pending arbitration.
  Plaintiffs must submit their individual, arbitrable claims against Tesla to binding
  arbitration. The parties are ORDERED to file a joint status report at the earlier of six (6)
  months from the date of this Order or within ten (10) days of completion of the
  arbitration proceedings.

                                                                        Initials of Preparer: tg




                               CIVIL MINUTES – GENERAL                                        12
